BERZON, Circuit Judge,
dissenting:
I dissent.
Here is what happened to Malaika Brooks, a pregnant mother, as she was driving her son to school one day: Two, soon three, police officers surrounded her. The officers thought she was speeding in a *1032school zone; she says she was not. Brooks provided her identification when asked, so there was no doubt who she was or where to find her. The officers wrote her a ticket but she refused to sign it. Refusing to sign a speeding ticket was at the time a nonarrestable misdemeanor; now, in Washington, it is not even that.1 Brooks had no weapons and had not harmed or threatened to harm a soul. Although she had told the officers she was seven months pregnant, they proceeded to use a Taser on her, not once but three times, causing her to scream with pain and leaving burn marks and permanent scars.
I fail utterly to comprehend how my colleagues are able to conclude that it was objectively reasonable to use any force against Brooks, let alone three activations of a Taser, in response to such a trivial offense. Obviously, the sensible reaction to her refusal to acknowledge the ticket in writing would have been to so note on the ticket and send her on her way. Instead, a traffic offense- — -assuming it occurred— turned into an encounter that inflicted physical and, in all likelihood, emotional pain on a citizen who was not in any way dangerous to anyone. As “the situation here was far from that of a lone police officer suddenly confronted by a dangerous armed felon threatening immediate violence,” Deorle v. Rutherford, 272 F.3d 1272, 1283 (9th Cir.2001), we should be holding the force used constitutionally excessive. But the majority does the opposite: it sanctions the use of painful force causing permanent scars against a citizen who threatened no harm. I have no choice but respectfully to dissent.
I. Background
As the majority’s fact recital glosses over some critical facts, I begin by supplementing it briefly.
Malaika Brooks was driving her eleven-year-old son to school at the African American Academy when she was stopped for speeding in a school zone.2 She gave the officer her license and told her son to get out of the car and go to school. The officer, Officer Ornelas, prepared a notice of infraction and asked Brooks to sign it. Convinced it was not she but the driver in front of her who had been speeding, Brooks told Officer Ornelas she would not sign the ticket because she did not want to admit fault. She also grabbed her driver’s license from Officer Ornelas but gave it back after he told her he still needed it.
The other officer on the scene, Officer Jones, then also asked Brooks to sign the ticket. She told him she would accept the ticket but would not sign it, because she had not been speeding. They began to argue: Officer Jones told Brooks that signing the ticket was not an admission of guilt and asked whether she could read. Brooks told Officer Jones that she believed, based on past experience, that he was lying about what it meant to sign the ticket, and that he was racist for suggesting she could not read.3
The Officers allege that they also issued Brooks a criminal citation and notice to *1033appear because she would not sign the notice of infraction and that she refused to sign that as well. Brooks maintains she was only asked to sign the notice of infraction. For purposes of this appeal, we are required to view the facts in the light most favorable to Brooks, the non-moving party, and so, as the majority recognizes, must assume she was never asked to sign a criminal citation.
Officer Jones told Brooks she would have to go to jail if she did not sign the ticket. He called his sergeant, Sergeant Daman, who soon arrived on the scene.4 Sergeant Daman asked Brooks whether she would sign the ticket. When she would not, he instructed Officers Ornelas and Jones to “book her.” In response, Officer Ornelas told Brooks to get out of the car. She refused. Officer Jones then produced his Taser. He yelled at Brooks, asking her if she knew what the Taser was, how many volts it had, and what it could do to her. She told him she did not. She also told him that she was seven months pregnant and needed to use the restroom.
Officers Ornelas and Jones began discussing where on Brooks’s body they should use the Taser. Up to this point, Brooks’s car was still running, but now Officer Ornelas reached inside, turned off the ignition, and dropped the keys on the floorboard. Brooks continued to refuse to get out of the car: she gripped the steering wheel, braced her legs against the floor, and yelled for help. Officer Ornelas pulled Brooks’s left arm up behind her back and held it there while Officer Jones activated his Taser against her body three times: once on her thigh, once on her left arm, and once on her bare neck. While the voltage was inflicted Brooks was unable to get out of the car, as Officer Ornelas was still holding her arm behind her back. She experienced “tremendous pain,” screamed for help, and, instinctively, honked her horn.
After using the Taser for the third time, the Officers dragged Brooks from her car and laid her on her stomach in the street. She continued yelling for help and told the Officers they were hurting her stomach. They held her down until they had handcuffed her; then they walked her to the patrol car and drove her to the police station.
The Taser left burn marks on Brooks’s thigh, arm, and neck. She has scars on her thigh and upper arm. Her doctor has told her that the sear on her arm is likely permanent.
II. Probable Cause
At the outset, I disagree with the majority’s conclusion that the Officers had probable cause to place Brooks under custodial arrest. Whether Brooks’s arrest was lawful has implications for both the federal Fourth Amendment excessive force inquiry and the question whether the Officers are entitled to qualified immunity from Brooks’s state law claims.
First, the majority’s assertion that the Officers had “clear authority for their initial arrest and detention of Brooks” is incorrect. Maj. op. at 1023 (emphasis added). The Officers initially stopped Brooks for speeding in a school zone; that offense is a civil infraction. See Seattle Mun.Code § 11.52.100; Wash. Rev.Code §§ 46.61.440, 46.63.020. All the Officers had authority to do at that point was to “detain” Brooks “for a reasonable period of time necessary to identify [her], check for outstanding warrants, check the status of [her] license, insurance identification card, and the vehicle’s registration, and complete and issue a notice of traffic infraction.” Wash. Rev. *1034Code § 46.61.021 (2004); see also id. § 46.63.060 (2004).
The majority’s citation to Wash. Rev. Code § 46.64.015 in its discussion of Brooks’s initial detention is thus misplaced. That section refers not to a “notice of traffic infraction” but to a “traffic citation and notice to appear in court,” which a police officer may serve on a person who has committed a traffic violation “punishable as a misdemeanor or by imposition of a fíne.” Id.
In other words, the Officers did not have authority to arrest Brooks and serve her with a citation and notice to appear until she refused to sign the notice of infraction. Only then had she committed a misdemeanor. See Wash. Rev.Code §§ 46.61.022, 46.61.021 (2004). And even then, as the majority properly acknowledges, the Officers had no authority to take Brooks into custodial arrest. Rather, they were entitled to detain her only as long as “reasonably necessary to issue and serve a citation and notice,” Wash. Rev. Code § 46.64.015 (2004) — which, according to Brooks, they never did.
Because the record, viewed in the light most favorable to Brooks, is bereft of facts to support a finding that the Officers had probable cause to place Brooks under custodial arrest, the majority, casting about for a theory, creates one from thin air: The majority maintains that there was probable cause to arrest Brooks for obstructing an officer. Brooks was never charged with obstructing an officer,5 nor have the Officers ever suggested that they had probable cause to arrest Brooks on that ground. Because the Officers never raised this theory in their briefs, Brooks has had no opportunity to dispute it. I would consider the question waived and not address it. See Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir.2007); United States v. Williamson, 439 F.3d 1125, 1138 (9th Cir.2006).
In any event, the majority fails satisfactorily to explain how Brooks “obstructed” the Officers in the discharge of their powers or duties by refusing to sign the notice of infraction. See Wash. Rev.Code § 9A.76.020 (providing that “[a] person is guilty of obstructing a law enforcement officer if the person willfully hinders, delays, or obstructs any law enforcement officer in the discharge of his or her official powers or duties”). When they stopped Brooks for speeding in a school zone, the Officers were entitled “to identify[her], check for outstanding warrants, check the status of [her] license, insurance identification card, and the vehicle’s registration, and complete and issue a notice of traffic infraction.” Wash. Rev.Code § 46.61.021 (2004). Brooks’s refusal to sign the notice of infraction — though a misdemeanor — did not prevent the Officers from accomplishing any of those tasks. The Officers were fully able to “complete and issue a notice of traffic infraction” without obtaining Brooks’s signature. In fact, they did so, writing “File Direct” in the space provided for Brooks’s signature. A refusal to provide a name or current address might have frustrated the Officers’ attempt to issue a notice of infraction; the refusal to sign did not. The majority’s attempt to elevate the misdemeanor of refusing to sign the notice to the gross misdemeanor of obstructing an officer is simply beyond the pale.
*1035Nor does the majority point to any authority supporting its off-the-wall theory. The one case on the Washington obstructing-an-officer offense the majority cites is certainly no help. In Lassiter v. City of Bremerton, 556 F.3d 1049 (9th Cir.2009), the police responded to a 911 call from a neighbor of Kenneth and Alpha Lassiter. The neighbor reported hearing Kenneth threaten to cut Alpha’s throat, and other threats were audible on the 911 recording. When the officers arrived at the Lassiters’ home, Alpha reluctantly answered the door, then lied and said no one else was home. The officers encountered Kenneth standing between the living room and kitchen, and they insisted he sit down so that they could investigate a possible assault. Kenneth repeatedly refused, and when an officer put his hand on Kenneth, “ostensibly to guide him to a chair,” Kenneth reacted by grabbing the officer’s arm. Id. at 1051. We held that the police had probable cause to arrest Kenneth for obstructing an officer because “[his] conduct made it impossible for the police to carry out their duty. More than just a momentary noncompliance with police orders, his conduct had the practical effect of precluding the officers from securing the scene and investigating a possible assault.” Id. at 1053.
Brooks’s behavior was in no way similar to Kenneth Lassiter’s. Kenneth Lassiter repeatedly failed to obey the officers and physically interfered with the officers’ attempt to require him to do so, “mafking] it impossible” for them to carry out then-duty. Id. Brooks initially cooperated with the Officers: she pulled over promptly and produced her driver’s license when asked to do so. As a result, the Officers were able to carry out their duty of identifying her and issuing a notice of traffic infraction. Then she refused to sign the notice. That’s it. There was noncompliance with a police request, but where is the “obstruction”?
Far more similar to Brooks’s behavior, although considerably more colorable as an obstruction offense, is the behavior of the plaintiff in Palmer v. Sanderson, 9 F.3d 1433 (9th Cir.1993). Palmer, stopped on suspicion of driving while intoxicated, submitted to two field sobriety tests, but then told the officer he was tired of taking tests and returned to his car. Palmer offered to answer questions in his car or to accompany the officer to the police station to take a breath test. We held that these facts, if credited, established that “no reasonable officer could believe there was probable cause to arrest Palmer for ‘obstructing a public servant,’ ” because Palmer, though uncooperative, did not actually flee the scene. Id. at 1437.
The majority should have reached the same result here as in Palmer. Brooks stopped her car, she provided identification, and the Officers issued a notice of infraction. The failure to sign the notice no more prevented the Officers from carrying out their duty than did Palmer’s refusal to cooperate further after taking two field sobriety tests.
In short, there was just no cause to arrest Brooks for obstructing an officer. None. That is probably why the Officers have never suggested that there was.
The majority also comes up with an alternative theory to justify the custodial arrest, also never argued by the Officers and so also waived, relying on State v. Hehman, 90 Wash.2d 45, 578 P.2d 527 (1978). This approach is not a whit better on the merits than the majority’s other creation.
Hehman held that custodial arrest is generally not proper for a minor traffic violation, id. at 529, but suggested that such an arrest might be permissible “when there are reasonable grounds to believe that the accused will refuse to respond to a citation.” Id. at 528 (quoting ABA Stan*1036dards Relating to Pretrial Release § 2.1 (Tent. Draft Mar. 1968)). In all three cases adopting that suggestion cited by the majority, including one unpublished decision by the Washington Court of Appeals, the person arrested failed to produce any identification and either did not own or did not claim to own the vehicle he was driving. See State v. Covington, 144 Wash.App. 1012 (Wash.Ct.App.2008) (unpublished); State v. Jordan, 50 Wash.App. 170, 747 P.2d 1096 (1987); State v. McIntosh, 42 Wash.App. 573, 712 P.2d 319 (1986). The Washington courts have never approved a custodial arrest for a non-arrestable offense where the driver, like Brooks, produced identification and owned the car she was driving. No case supports the majority’s assertion that limited uncooperative behavior is enough to provide “reasonable grounds to believe that the accused will refuse to respond to a citation.” Hehman, 578 P.2d at 528.
Here, Brooks’s explanation for her refusal to sign was that she did not want to indicate she was guilty, not that she intended to ignore the ticket. And, given that the Officers had and recorded Brooks’s name and address, there were no reasonable grounds for believing that the City would be unable to hold Brooks accountable for the infraction or misdemean- or. Thus, Washington’s narrow exception to the usual preclusion of custodial arrest for a minor traffic violation does not apply, and the majority’s conclusion that the Officers had probable cause to place Brooks under custodial arrest for the traffic violation itself is wrong.
The absence of probable cause to support a custodial arrest affects both the excessive force inquiry and the question whether the Officers are entitled to state qualified immunity.
III. Excessive Force
Because I find the majority’s excessive force analysis entirely unpersuasive at each turn, I revisit each step of the objective reasonableness inquiry under Graham v. Connor, beginning with “the nature and quality of the intrusion on [Brooks’s] Fourth Amendment interests.” Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989) (quoting Tennessee v. Garner, 471 U.S. 1, 8, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985)).
A. Nature and Quality of Intrusion
I begin from the proposition that “[t]he three factors articulated in Graham, and other factors bearing on the reasonableness of a particular application of force, are not to be considered in a vacuum but only in relation to the amount of force used to effect a particular seizure.” Smith v. City of Hemet, 394 F.3d 689, 701 (9th Cir.2005) (quoting Chew v. Gates, 27 F.3d 1432, 1441 (9th Cir.1994)). The majority acknowledges this court’s determination in Mattos v. Agarano, 590 F.3d 1082 (9th Cir.2010) (per curiam), that a single application of a Taser in drive-stun mode to the back of a suspect’s hand amounted to “a serious intrusion into the core of the interests protected by the Fourth Amendment: the right to be ‘secure in [our] persons.’ ” Id. at 1087 (quoting U.S. Const, amend IV)- Nonetheless, the majority minimizes the amount of force the Officers used against Brooks in two different ways: (1) it distinguishes between the Taser’s two operating modes, the more commonly employed dart mode and the drive-stun mode used in this case, and (2) it compares the drive-stun mode to “pain-compliance techniques.” Neither consideration has anything to do with the factors that really matter here: The force used was quite painful, and it left permanent scars.
*1037As to the majority’s first factor, we have held that Tasers used in dart mode “constitute an intermediate, significant level of force that must be justified by a strong government interest that compels the employment of such force.” Bryan v. McPherson, 590 F.3d 767, 774-75 (9th Cir.2009) (quoting Drummond ex rel. Drummond v. City of Anaheim, 343 F.3d 1052, 1057 (9th Cir.2003)) (internal quotations and brackets omitted). The majority observes that using a Taser in drivestun mode does not cause the same neuromuscular incapacitation that the dart mode produces. Noting that the Taser deployment in Bryan caused the suspect to fall to the pavement and shatter his teeth, the majority concludes that, “when compared to the far more serious intrusion in Bryan, we find the quantum of force here to be less than the intermediate.” Maj. op. at 1028. But in Mattos, we characterized the single activation of a Taser in drive-stun mode as a “serious intrusion.” And the Eighth Circuit in Brown v. City of Golden Valley, 574 F.3d 491 (8th Cir.2009), held that a reasonable jury could find that a single application of a Taser in drive-stun mode to the arm of an individual suspected of committing a “minor, nonviolent crime! ]” and who posed no “realistic threat to [the officer’s] safety” constituted excessive force. Id. at 497-98. Although the court explained the difference between the dart and drive-stun modes, id. at 495 n. 3, the distinction played no role in the court’s excessive force analysis.
As to the majority’s second factor, the majority minimizes the amount of force used in this case by equating it to “pain-compliance techniques,” which it asserts “this court has found involve a ‘less significant’ intrusion upon an individual’s personal security than most claims of force.” Maj. op. at 1027-28 (quoting Forrester v. City of San Diego, 25 F.3d 804, 807 (9th Cir.1994)). The majority states, somewhat misleadingly, that “[t]he use of a Taser in drive-stun mode is considered a pain compliance technique ... by ... our jurisprudence.” Maj. op. at 1027 n. 14 (citing San Jose Charter of Hells Angels Motorcycle Club v. City of San Jose, 402 F.3d 962, 969 n. 8 (9th Cir.2005)). But San Jose Charter did not distinguish between Taser modes or even mention the drive-stun mode; it simply noted that the officers in that case “did not bring with them any of the variety of non-lethal ‘pain compliance’ weapons used by police forces, such as tasers or stunbag shotguns.” 402 F.3d at 969 n. 8.
In fact, that footnote defeats the majority’s suggestion that pain-compliance techniques are necessarily a “less significant” intrusion than most claims of force. The other pain-compliance weapon identified in the footnote, a stunbag shotgun, has been recognized by this court as capable of causing “grave physical injury.” Deorle, 272 F.3d at 1279 (holding that “the degree of force used by [the officer] is permissible only when a strong governmental interest compels the employment of such force,” id. at 1280). Moreover, we have held that Forrester cannot be read so broadly as to apply to all so-called pain-compliance techniques:
Forrester did not hold that pain compliance techniques are constitutionally permissible as a matter of law. Nor did it establish a rule of qualified immunity for the use of pain compliance techniques to arrest passively resisting misdemeanants. Forrester simply held that whether the use of [Orcutt Police Nonchakus, two sticks of wood connected at one end by a cord] as a pain compliance technique constituted excessive force was a question of fact that was properly submitted to the jury for its decision.
Headwaters Forest Defense v. County of Humboldt (Headwaters I), 240 F.3d 1185, 1201 (9th Cir.2000), vacated on other grounds, 534 U.S. 801, 122 S.Ct. 24, 151 *1038L.Ed.2d 1 (2001) (internal quotation omitted).
The majority’s emphasis on placing a specific Taser mode in a predetermined category of degree of force for purposes of a Graham analysis is thus entirely wrongheaded. In short, “[r]ather than relying on broad characterizations, we must evaluate the nature of the specific force employed” on Brooks in this case. Bryan, 590 F.3d at 774; see Deorle, 272 F.3d at 1279 (considering the specific effects of the force used on the suspect as part of the quantum of force inquiry).
Doing so, I would conclude that the degree of force used on Brooks was significant. Before Officer Jones used his Taser on Brooks, Officer Ornelas pulled her left arm up behind her back and held it there. That “pain-compliance” hold prevented Brooks from complying with the Officers’ subsequent demands that she get out of her ear. While Brooks was thus immobilized, Officer Jones used his Taser on her three times: first he applied it to her thigh, then he “dug it into” her left arm, and finally he deployed it against her bare neck. At least on the second and third uses, Officer Jones cycled the Taser through its full five-second cycle while Brooks screamed for help. Brooks experienced “tremendous pain,” fear, and “shock.” She began crying and instinctively honked her horn. The Officers then dragged Brooks from the car, laid her on her stomach in the street, and held her down while they handcuffed her, despite her protestations that she was pregnant and they were hurting her stomach. The Taser left burn marks on Brooks’s thigh, shoulder, and neck. It also left scars, including a scar on her arm that is probably permanent.
In sum, the Officers inflicted a significant and frightening amount of force at a time when Brooks was already immobilized by a pain-compliance hold. The three Graham factors, and other factors bearing on reasonableness, must be considered in light of that force.
B. Governmental Interests at Stake
1. Severity of the Crime
“The character of the offense is often an important consideration in determining whether the use of force was justified.” Deorle, 272 F.3d at 1280. As the majority recognizes, for purposes of this appeal the only crime Brooks committed was the misdemeanor of refusing to sign the notice of infraction. Maj. op. at 1020 n. 3. The majority acknowledges that that crime was not “serious.” Id. at 1028. In fact, it was trivial. At the time, it was not an arrestable offense, and today, the signature requirement no longer exists. See 2006 Wash. Legis. Serv. Ch. 270 (H.B.1650). This factor favors Brooks overwhelmingly.
Even if the majority is correct that there was probable cause to arrest Brooks for obstructing an officer, that crime, as committed by Brooks (if it was), was also minor. See Davis v. City of Las Vegas, 478 F.3d 1048, 1055 (9th Cir.2007) (“Trespassing and obstructing a police officer, as those offenses were committed by [the suspect], are by no means such serious offenses as to provide an officer with a reasonable basis for subduing a person by the means employed by Officer Miller.”); Deorle, 272 F.3d at 1281-82 (holding that “the crime being committed, if any, was minor” where the suspect “was charged with nothing more than obstructing the police in the performance of their duties”).
This court has held that crimes significantly more severe than obstructing an officer do not justify the use of force against a suspect. In Smith, the suspect’s wife called the police to report that he had physically abused her. Acknowledging “the seriousness and reprehensibility of domestic abuse,” the court nonetheless held that “the circumstances are not such *1039in this case as to warrant the conclusion that Smith was a particularly dangerous criminal or that his offense was especially egregious.” Smith, 394 F.3d at 702-03. The court concluded that “the nature of the crime at issue provides little, if any, basis for the officers’ use of physical force.” Id. at 703. In comparison, Brooks was many fathoms from being a “dangerous criminal.” She was not suspected of harming anyone at all, just of refusing to sign a piece of paper. The crimes she is alleged to have committed were trivial and provided no justification for the use of any force, let alone the significant force the Officers employed.
The majority points to Mattos, in which this court held that using a Taser against a woman charged with obstructing government operations did not constitute excessive force. See 590 F.3d at 1089. In Mattos, however, the police had responded to a domestic violence call, and the woman’s actions prevented them from arresting her husband, who was “belligerent and appeared to be intoxicated.” Id. at 1088. The court considered the situation particularly dangerous and noted that “more officers are killed or injured on domestic violence calls than on any other type of call.” Id. (quoting United States v. Martinez, 406 F.3d 1160, 1164 (9th Cir.2005)). We acknowledged that obstructing the officers was “not a serious crime,” but also took into consideration the judgment that the woman’s actions “carried the potential for a far more serious crime — assault on an officer.” Id. Preventing officers from arresting another person who appears to pose some danger to them is a far cry from refusing to sign a traffic ticket. Mattos does nothing to suggest that Brooks’s crime was anything but minor.
2. Immediate Threat to the Safety of Others
The “most important single element of the three[Graham] factors [is] whether the suspect poses an immediate threat to the safety of the officers or others.” Smith, 394 F.3d at 702 (quoting Chew, 27 F.3d at 1441) (emphasis added). Had the majority applied this factor correctly, it is inconceivable that it would have determined that Brooks presented an “immediate threat.” Instead, the majority excises the word “immediate” from the inquiry, departs from the record to speculate about actions Brooks might have taken, and concludes, rather inexplicably, that a mother driving her son to school did pose “some threat.” Maj. op. at 1029. That is not true on this record and, in any event, under Graham, not enough.
The majority offers three reasons for its conclusion that Brooks posed “some threat.” None is remotely convincing.
First, the majority suggests Brooks might have retrieved her car keys from the floorboard, where Officer Ornelas had dropped them, and “drive[n] off erratically.” Id. at 1028. To begin with, it is very unlikely that Brooks, who was seven months pregnant and weighed over 240 pounds, was even capable of getting to her keys, restarting the ignition, and driving off before the Officers could stop her. Nor is there any indication whatever in the record that Brooks was inclined to flee. Had she been, she had ample opportunity to do so; instead, she provided identifying information when asked and waited while Officer Ornelas wrote a ticket.
Even if Brooks were somehow able to retrieve her keys and drive off, it is purely speculative to suggest that her driving might have been “erratic” and posed some threat to the Officers or others. This case is nothing like Miller v. Clark County, 340 F.3d 959 (9th Cir.2003), in which the officer “was entitled to assume that [the suspect] posed an immediate threat,” in part because the officer knew he “was a felony suspect wanted for the crime of attempting *1040to ñee from police by driving a car with a wanton or willful disregard for the lives ... of others, ... a crime that evinces a willingness to threaten others’ safety in an attempt to escape responsibility for past crimes.” Id. at 965 (internal citation omitted). Brooks was not a felony suspect, and she had never shown any propensity to flee from the police, whether “with a wanton or willful disregard for the lives of others” or otherwise. Moreover, the majority’s imagined scenario certainly does not qualify as an “immediate threat,” and the majority admits as much, stating that “it seems clear that Brooks was not going to be able to harm anyone with her car at a moment’s notice.” Maj. op. at 1028.
The stacked-up, unsubstantiated speculations that Brooks might have been able to retrieve the keys and might have decided to drive off (although she did not when she had the keys) and might have driven erratically if she did drive off and might have endangered people had she done so simply won’t do as a basis for believing Brooks posed a danger to someone. Indeed, if Officer Ornelas really believed she was going to take off and endanger people, all he had to do was hold on to the keys rather than drop them in the car.
Second, the majority contends that Brooks posed a threat to the Officers’ safety because she had refused to comply with their demands that she leave her car, and they were “unable to predict what type of noncompliance might come next.” Id. at 1028-29. Like the earlier suggestion that Brooks might retrieve her keys and drive off erratically, the suggestion that she might engage in some unpredictable and dangerous act of noncompliance is based on nothing. “The record does not reveal an articulable basis for believing that [Brooks] was armed or that [she] posed an immediate threat to anyone’s safety.” Chew, 27 F.3d at 1441. On the contrary, she had just dropped her son off at school, she was not suspected of any but the most trivial of crimes, she was unarmed, and she sat wedged in a car that was not running and in which she could not easily reach her keys. She had not harmed or threatened to harm anyone. Officer Ornelas had performed a warrant check and found that she was “all clear.” Given all of that, there is just no evidence that Brooks posed any threat to anyone’s safety, let alone an immediate threat — much less so, in fact, than in other cases in which we have held that there was no realistic danger to officers or others. See Smith, 394 F.3d at 702 (holding that, despite the suspect’s agitation and his initial refusal to remove his hands from his pockets, “a rational jury could very well find that he did not, at any time, pose a danger to the officers or others” because there was “no indication in the record that ... there was any reason to believe that he possessed any weapon,” and he “made no threats, verbal or physical, toward [the officer] or anyone else”); Deorle, 272 F.3d at 1281-82 (concluding that “the danger to [the officer] and others appears to have been minimal” where the suspect was emotionally disturbed but “had discarded his crossbow ... and carried only a bottle or a can” and “had not harmed or attempted to harm anyone”); Chew, 27 F.3d at 1442 (holding that a rational jury could “easily” find that a suspect who fled a traffic stop and hid in a scrap yard for ninety minutes but did not “engage[ ] in any threatening behavior during this time” “posed no immediate safety threat to anyone”).
The majority cites Officer Jones’s incident report, which recounts his assessment of the situation as “very dangerous.” But “a simple statement by an officer that he fears for his safety or the safety of others is not enough; there must be objective factors to justify such a concern.” Deorle, 272 F.3d at 1281. Officer Jones says he was concerned because the car was still *1041running. But by the time Officer Jones used his Taser on Brooks, it was not running. Officer Ornelas had already taken the keys from the ignition and dropped them on the floorboard. The majority is unable to point to any objective factors to justify Officer Jones’s perception that the situation was so dangerous that he needed to use his Taser — not once, but three times- — on a pregnant woman ensconced in a car.
Finally, the majority relies, entirely inappropriately, on the Washington legislature’s determination that obstructing an officer is an arrestable offense to conclude that “Brooks posed the sort of threat that it was appropriate to remove from the streets.” Maj. op. at 1029. First, as I have already explained, Brooks was not even arguably guilty of obstructing an officer. Second, it cannot be the case that every person who obstructs an officer also “poses an immediate threat to the safety of the officers or others.” Smith, 394 F.3d at 702. “[A]n officer’s use of force must be objectively reasonable based on his contemporaneous knowledge of the facts.” Deorle, 272 F.3d at 1281. This court cannot judge whether a suspect posed an immediate threat to the safety of others simply by looking to whether she is suspected of an arrestable offense. Instead, there must be an “articulable basis” in the record for believing the suspect is not only a suspect but a dangerous one. Chew, 27 F.3d at 1441. In this case, it is clear there was no such basis, “articulable” or otherwise. Thus, this “most important” Graham factor weighs heavily in Brooks’s favor. Smith, 394 F.3d at 702.
3. Resistance to Arrest or Evading Arrest by Flight
The third Graham factor is whether the suspect was “actively resisting arrest or attempting to evade arrest by flight.” Smith, 394 F.3d at 701 (quoting Graham, 490 U.S. at 396, 109 S.Ct. 1865). The majority begins by asserting that “the risk of flight ... was present.” Again, that is the wrong inquiry. The question is not whether Brooks might have been able to flee had she decided to try, but whether she was “attempting to evade arrest by flight.” See Smith, 394 F.3d at 703 (“Smith did not attempt to run from the officers.”). It is clear from the record that she was not.
As to the question of resisting arrest, the majority is likely correct that Brooks’s conduct would have been classified as “actively resistant” under the Seattle Police Department’s Use of Force Training Guideline. The guideline defines an “actively resistant” suspect as one who “physically tenses his or her muscles and/or locks their arms and legs using resistive tension to avoid being controlled by the officer.” Brooks does not dispute the Officers’ report that she held on to the steering wheel and braced her legs against the floor to avoid being pulled from her car.
All told, however, Brooks’s resistance was minimal. The majority misleads when it says she “employed force to defeat the Officers’ attempts to control her.” Maj. op. at 1029. Although she tensed her muscles to prevent her own body from being moved, she did not use force against the Officers. This level and type of resistance, if it weighs against a finding of excessive force at all, does so only slightly. See Smith, 394 F.3d at 702-03 (concluding that the suspect’s resistance was not “particularly bellicose” because “he did not attack the officers,” even though he “continually ignored the officers’ requests to remove his hands from his pajamas and to place them on his head” and “shout[ed] expletives at the officers”); see also Davis, 478 F.3d at 1056 (holding that a suspect who was “somewhat uncooperative and resisted [the officer’s] attempts to search his pockets” was not “actively resisting arrest”).
*1042C. Totality of the Circumstances
An additional factor this court may consider in its Graham analysis is whether the Officers’ conduct “violated applicable police standards.” Smith, 394 F.3d at 703. This factor is particularly important in a case, like this one, in which there was no probable cause to support a custodial arrest. According to the Seattle Police Department’s Policy and Procedure Manual, an officer may “use only the minimal amount of force necessary to overcome physical aggression or resistance to compliance with a lawful process.” (Emphasis added.) Also, non-deadly force is justified only when “necessarily used ... [i]n the performance of a legal duty.”
Officer Ornelas, testifying in Brooks’s criminal trial, confirmed that departmental regulations prohibited taking Brooks into custody for refusing to sign the notice of infraction:
PROSECUTOR: So, then just so I make sure I am clear then and to make sure I’m not misunderstanding, although she refused to sign the speeding ticket, which itself is a crime, you did not book her for that.
ORNELAS: Correct, sir.
PROSECUTOR: Could you within your discretion if you had wanted to at that point?
ORNELAS: Do what, sir?
PROSECUTOR: Arrest her for refusing to sign the speeding ticket—
ORNELAS: No, sir.
Because the Officers knew they had no authority to effect a custodial arrest, they were not performing a legal duty and Brooks was not refusing to comply “with a lawful process.” Under the Seattle Police Department’s own policies, then, the Officers were not justified in using any force. The Officers’ failure to comply with departmental standards is evidence a jury could rely on in deciding that the repeated use of a Taser — any Taser — on Brooks was unreasonable. See Smith, 394 F.3d at 703.
The court may also consider the availability of alternative methods of dealing with a suspect that adequately ensure that the suspect will be subject to conviction and punishment. Cf. Smith, 394 F.3d at 703. The majority rejects the district court’s finding that there were “numerous other means of removing” Brooks from her car, characterizing that finding as “reflecting] after-the-fact speculation and failing] to address what else these officers could have done in the situation that confronted them at that moment, when they needed to get the resistant Brooks out of the car to arrest her.” Maj. op. at 1030. The flaw in the majority’s reasoning is its underlying assumption: that the Officers “needed” to remove Brooks from her car.
Again, the Officers had no authority to effect a custodial arrest. They had already obtained Brooks’s name and address on the notice of infraction, and there was no need to compel her to sign the notice. The Officers could simply make a notation indicating that Brooks had not signed — in fact, they did exactly that. The clear alternative open to the Officers in this case — and one infinitely more sensible than the route they chose — was to allow Brooks to go on her way.
Finally, the majority maintains that the Officers’ decision, upon being informed of Brooks’s pregnancy, “to employ a localized type of force away from her stomach .... mitigate[s] against a finding of excessive force.” Id. at 1030. I fail to see how the majority could so conclude. The Officers could not have known how this woman who was seven months pregnant would respond, physically or psychologically, to the repeated application of thousands of volts of electricity to any part of her body. They could not be sure, for instance, that the pain and shock would not cause prema*1043ture labor. See March of Dimes, Preterm Labor and Birth: A Serious Pregnancy Complication (April 2008), http://www. marchofdimes.com/pnhec/188_1080.asp (citing physical abuse and stress as risk factors for premature labor). Brooks’s physical condition militates in favor of finding excessive force.
In sum, Brooks committed a trivial, nonviolent, and nonarrestable crime. There is no evidence that she posed any threat at all to the safety of the Officers or others. Her resistance was minimal and nonviolent and she was not attempting to flee. The Officers violated departmental standards by using force when they had no authority to effect a custodial arrest.
In these circumstances, no amount of force was justified. For “the essence of the Graham ... analysis is that the force which was applied must be balanced against the need, for that force: it is the need for force which is at the heart of the Graham factors.... [Wjhere there is no need for force, any force used is constitutionally unreasonable.” Headwaters I, 240 F.3d at 1199 (internal quotations omitted). And, just as the Eighth Circuit held in Brown that a reasonable jury could find that a single application of a Taser in drive-stun mode to the arm of an individual suspected of committing a “minor, nonviolent crime[ ]” and who posed no “realistic threat to [the officer’s] safety” constituted excessive force, 574 F.3d at 498, so there is no question whatever that a reasonable jury could find that the repeated use of a Taser on a woman driving her son to school whose only crime was refusing to sign a notice of infraction was objectively unreasonable.
D. Qualified Immunity
Because I think it obvious that the Officers violated Brooks’s constitutional right to be free from unreasonable seizure by using (grossly) excessive force on her, I reach the second step of the qualified immunity inquiry: whether the right violated was clearly established in a “particularized ... sense.” Saucier v. Katz, 533 U.S. 194, 202, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001), overruled on other grounds by Pearson v. Callahan, — U.S. -, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). The question is whether the Officers’ “use of force was premised on a reasonable belief that such force was lawful, or ... ‘whether it would be clear to a reasonable officer that his conduct was unlawful in the situation he confronted.’ ” Deorle, 272 F.3d at 1285 (quoting Saucier, 533 U.S. at 202, 121 S.Ct. 2151).
Contrary to the majority’s suggestion, the relative scarcity of federal cases resolving excessive force claims arising from the use of Tasers does not preclude a denial of qualified immunity. “[Notwithstanding the absence of direct precedent, the law may be, as it was here, clearly established. Otherwise, officers would escape responsibility for the most egregious forms of conduct simply because there was no case on all fours prohibiting that particular manifestation of unconstitutional conduct.” Deorle, 272 F.3d at 1285-86 (internal citation omitted). When there is no ease law directly on point, the question we must ask is “whether the state of the law at the time of the alleged wrong gave the defendants fair warning that their alleged treatment of the plaintiff was unconstitutional.” Davis, 478 F.3d at 1056 (quoting Hope v. Pelzer, 536 U.S. 730, 741, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002)) (internal quotations and brackets omitted).
Here, there is “no question that any reasonable officer would have known that the force used was excessive, from an elementary understanding of the obligations of law enforcement officers toward all individuals in the community they serve as well as from a review of the well-estab*1044lished law.” Davis, 478 F.3d at 1056-57. This is not a close case. Any reasonable officer should have known that using a Taser repeatedly on a pregnant woman who had committed a trivial, nonviolent crime and who posed no realistic threat to the safety of others was unlawful. Even if the Officers did irrationally perceive some threat at the time (rather than developing a post-hoc explanation for their behavior), that would not suffice; a reasonable officer would not have seen any danger in the objective circumstances. And “a number of our cases ... inform law enforcement officers of their obligation under the Constitution to refrain from the use of excessive force.” Id. Just as Brown, 574 F.3d at 499, held that “[a]t the time [the officer] deployed his Taser and arrested [the plaintiff], the law was sufficiently clear to inform a reasonable officer that it was unlawful to Taser a nonviolent, suspected misdemeanant who was not fleeing or resisting arrest, who posed little to no threat to anyone’s safety,” so I would hold the law here sufficiently clear to inform the Officers that using a Taser, in any mode, to subdue Brooks was unconstitutional. See Bryan, 590 F.3d at 782 (“No reasonable officer confronting a situation where the need for force is at its lowest — where the target is a nonviolent, stationary misdemeanant twenty feet away — would have concluded that deploying intermediate force without warning was justified.”).6
For these reasons, the Officers are not entitled to summary judgment on Brooks’s § 1983 claim.
IV. State Qualified Immunity
Nor are the Officers entitled to qualified immunity from Brooks’s state law claims. Under Washington law, qualified immunity is not available “for claims of assault and battery arising out of the use of excessive force to effectuate an arrest.” Staats v. Brown, 139 Wash.2d 757, 991 P.2d 615, 627-28 (2000). Even if there were no excessive force, however, I would still disagree with the majority’s grant of state qualified immunity, because the Officers effected a custodial arrest in contravention of Washington law.
The standard for Washington state qualified immunity is different from the standard for qualified immunity under federal law. See Staats, 991 P.2d at 627. Under Washington law, an officer is entitled to qualified immunity from state law assault and battery claims only if the officer “(1) carries out a statutory duty, (2) according to procedures dictated to him by statute and superiors, and (3) acts reasonably.” Id. (internal quotation omitted). An officer does not fulfill his statutory duty when he “consummate^] the arrest contrary to existing court rule and statute.” Id. Also, “an arrest amounting to a statutory violation [cannot] be ‘reasonable.’ ” Id.
Applying these rules in Staats, the Washington Supreme Court denied state qualified immunity to a state fish and wildlife officer whose actions were similar to those of the Officers in this case. Id. at 626-28. The plaintiff in Staats refused to provide the defendant wildlife patrol officer with identification. After the “quite *1045heated discussion” that followed Staats’s refusal, the officer arrested him for “refusing to cooperate to receive a citation, contrary to former RCW 75.10.040 (1992).” Id. at 618. At that point, Staats “sidestepped and attempted to walk away” from the officer. Id. The officer then grabbed him and allegedly “slammed” him to the ground. The officer also purportedly “pulled Staats’ ears straight out from his head causing extreme pain and suffering.” Id. Staats was later charged with both “refusing] to give information to an officer performing his duties, contrary to former RCW 75.10.040,” and “resisting arrest, contrary to RCW 9A.76.040.” Id.
After reviewing the text of Wash. Rev. Code § 75.10.040 and the case law interpreting the statute, the court concluded that Staats’s “arrest for refusal to provide identification” was unlawful because “(1) simply withholding information is not criminal resistance under [the] statute as a matter of law, and (2) [the officer] was not acting in discharge of a duty when he demanded information to support issuance of a citation he had no lawful authority to issue.” Id. at 623. The court further held that, because the officer had “consummated the arrest contrary to existing court rule and statute,” he was not entitled to state qualified immunity. Id. at 627.
In this case, as I have explained, the relevant statutes did not permit the Officers to take Brooks into custody for refusing to sign the notice of infraction. Thus, the Officers “consummated the arrest contrary to existing ... statute.” Id. That statutory violation also made the Officers’ conduct unreasonable. See id. Under Washington law, the Officers are not entitled to summary judgment on Brooks’s state law claims.
V. Conclusion
For these reasons, I would affirm the district court’s order denying summary judgment to the Officers. I respectfully dissent.

. In 2006, the Washington legislature amended the relevant statutes to remove the requirement that the recipient of a notice of infraction sign the notice. See 2006 Wash. Legis. Serv. Ch. 270 (H.B.1650).


. The ticket reports that she was driving 32 miles per hour, while the posted speed limit was 20 miles per hour.


.Several years earlier, Brooks had been cited for disregarding a stop sign displayed by a school bus. Believing she was not guilty, Brooks refused to sign the notice of infraction. She was then issued a criminal citation for refusing to sign the notice; she also refused to sign the criminal citation. The arresting officer called her supervisor, who instructed the officer simply to give Brooks both tickets and allow her to leave.


. I refer to all three officers collectively as “the Officers.”


. Brooks was charged with, but not convicted of, resisting arrest. The Officers did not have probable cause to arrest Brooks for that offense either: under Washington law, the crime of resisting arrest requires that the underlying arrest be lawful. See Wash. Rev. Code § 9A.76.040. If the Officers had no authority to take Brooks into custodial arrest to begin with, then they had no probable cause to arrest her for resisting arrest.


. Although the majority does not reach the second step of the qualified immunity inquiry, it notes that this court held in Mattos that "it would not have been clear to any reasonable officer on August 23, 2006, that use of a Taser in the situation they confronted was constitutionally impermissible.” 590 F.3d at 1089. Again, however, the Mattos court focused on the domestic violence context in distinguishing Bryan and reaching its conclusion: "The officers used the Taser only once in a domestic violence situation that could have quickly become much more dangerous to everyone involved.” Id. at 1090. Here, the Officers used the Taser multiple times in a situation utterly devoid of the indicators of dangerousness present in Mattos.